 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN BROWN,                                      No. 2: 20-cv-1369 WBS KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   RIO COSUMNES CORRECTIONAL
     CENTER, et al.,
15
                        Defendants.
16

17

18          Plaintiff, a prisoner proceeding pro se, has filed this civil rights action seeking relief under

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 14, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. Neither party has filed

24   objections to the findings and recommendations.

25          Although it appears from the file that plaintiff’s copy of the findings and

26   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

27   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

28   of documents at the record address of the party is fully effective.
                                                       1
 1             The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4             1. The findings and recommendations filed May 14, 2021, are adopted in full; and

 5             2. This action is dismissed without prejudice for failure to prosecute. See Local Rule

 6   183(b).

 7   Dated: July 8, 2021

 8

 9

10

11

12   /brow1369.803

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
